DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a Request for continued examination. This is a first action on the merits for the RCE.

Response to Amendment
The amendments are being considered by the examiner.
The amendment filed 11-22-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  “in response to determining that the location associated with the localization fails to satisfy the localization distance threshold, updating, by the data processing hardware, the localization to the second waypoint of the waypoint map using a kinematics algorithm”, of claim 21.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows:  “in response to determining that the location associated with the localization fails to satisfy the localization distance threshold, updating, by the data processing hardware, the localization to the second waypoint of the waypoint map using a kinematics algorithm”, of claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary (US 9717387 B1) in view of Zhu (CN 108052103 A).

REGARDING CLAIM 1, Szatmary discloses, receiving, at data processing hardware, sensor data of an environment about a robot maneuvering in the environment (Szatmary: [ABS], (Col. 9, Ln. 48 - 55)), the sensor data comprising image data (Szatmary: (Col. 9, Ln. 48-51), (Col. 8, Ln. 43-44)); executing, by the data processing hardware, at least one waypoint heuristic based on the image data (Szatmary: (Col. 3, Ln. 14 - 16), (Col. 30, Ln. 50 - Col. 31, Ln. 20)), the at least one waypoint heuristic configured to trigger a waypoint placement on a waypoint map (Szatmary: (Col. 4, Ln. 20-29), (Col. 3, Ln. 15-27), (Col. 30, Ln. 66 - Col. 31, Ln. 1)); and in response to the at least one waypoint heuristic triggering the waypoint placement, recording, by the data processing hardware: a waypoint on the waypoint map (Szatmary: (Col. 31, Ln. 3-7), (Col. 30, Ln. 66 - Col. 31, Ln. 1)), the waypoint associated with at least one waypoint edge and comprising at least some of the sensor data obtained by the robot (Szatmary: (Col. 31, Ln. 43-54)), the at least one waypoint edge comprising a pose transform expressing how to move between two waypoints (Szatmary: (Col. 31, Ln. 54-62)); and a basin zone around the waypoint (Szatmary: [FIG. 1B] a basin zone around the waypoint (158) can be observed), the basin zone defined by a boundary that designates an area relative to the waypoint (Szatmary: [FIG. 1B] the basin zone defined by a boundary that designates an area relative to the waypoint (158) can be observed.).
Szatmary does not explicitly disclose, wherein: when the robot is inside the basin zone, localization of the robot relative to the waypoint is determined using an iterative closest point (ICP) algorithm; and when the robot is outside the basin zone, localization of the robot relative to the waypoint is determined using a kinematics algorithm.
However, in the same field of endeavor, Zhu discloses:
…using an iterative closest point (ICP) algorithm (Zhu: [ABS],[0009]);
…using a kinematics algorithm (Zhu: [ABS],[0004], [0006], [0008], [0020])…
…for the benefit of optimizing SLAM.
Szatmary teaches a basin zone. Zhu informs Szatmary of use of an ICP algorithm. Thus, is capable of the intended use of using an ICP inside of a basin zone.
Szatmar in view of Zhu both disclose inertial measurement (IMU) for navigating an area. Szatmar in view of Zhu both disclose mapping while navigating an area. Zhu specifically discloses 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Szatmary to include ICP taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize SLAM.

REGARDING CLAIM 2, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the image data comprises three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: (Col. 16, Ln. 65 - Col. 17, Ln. 2)).

REGARDING CLAIM 3, Szatmary in view of Zhu remains as applied above to claim 2, and further, Szatmary also discloses, the three-dimensional volumetric image sensor comprises one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor (Szatmary: (Col. 17, Ln. 19-26)).

REGARDING CLAIM 4, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the waypoint heuristic is configured to detect a threshold feature detection within the image data at a current location of the robot (Szatmary: (Col. 30, Ln. 50-58), (Col. 31, Ln. 43-58)).

REGARDING CLAIM 5, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: (Col. 16, Ln. 65 - Col. 17, Ln. 2)); and inertial measurement data measured by an inertial measurement unit (IMU) of the robot (Szatmary: (Col. 30, Ln. 57-61)).

REGARDING CLAIM 7, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, a robot pose constraint configured to cause the robot to achieve an oriented pose at the waypoint (Szatmary: (Col. 31, Ln. 43 - Col. 32, Ln. 2)).

REGARDING CLAIM 8, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the waypoint map is locally consistent with neighboring waypoints (Szatmary: FIG. 1C, Element 156 displays a series of waypoints locally consistent with neighboring waypoints).

REGARDING CLAIM 9, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the waypoint edge comprises an annotation indicating a spatial feature of the environment (Szatmary: FIG. 1C, Element 158).

REGARDING CLAIM 10, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, recording a basin zone around the waypoint (Szatmary: FIG. 1C, Element 158).
Szatmary does not explicitly disclose, the basin zone designating an area adjacent to the waypoint where a robot is configured to use an iterative closest points (ICP) algorithm.
However, in the same field of endeavor, Zhu discloses: [ABS] [0009]…motivation addressed, see claim 1 supra.

REGARDING CLAIM 11, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 12, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 13, Szatmary in view of Zhu remains as applied above to claim 12, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 14, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 4 above (supra).

REGARDING CLAIM 15, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 5 above (supra).

REGARDING CLAIM 17, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 7 above (supra).

REGARDING CLAIM 18, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 8 above (supra).

REGARDING CLAIM 19, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 9 above (supra).

REGARDING CLAIM 20, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 10 above (supra).

REGARDING CLAIM 21, Szatmary discloses, receiving, at data processing hardware, image data of an environment about a robot maneuvering in the environment (Szatmary: (Col. 9, Ln. 48-51), (Col. 8, Ln. 43-44)); executing, by the data processing hardware, a traversal path from the first waypoint of the waypoint map to a second waypoint of the waypoint map (Szatmary: (Col. 31, Ln. 5 - 12)); determining, by the data processing hardware, whether a location associated with a localization satisfies a localization distance threshold, the localization distance threshold indicating a distance from the second waypoint (Szatmary: (Col. 31, Ln. 52 - Col. 32, Ln. 2)); in response to determining that the location associated with the localization fails to satisfy the localization distance threshold, updating, by the data processing hardware, the localization to the second waypoint of the waypoint map using a kinematics algorithm; and in response to determining that the location associated with the localization satisfies the localization distance threshold, updating, by the data processing hardware, the localization to the second waypoint of the waypoint map using the ICP algorithm based on the received image data (Szatmary: The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). During operation, control process of the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches) (Col. 31, Ln. 5-12)...Switching between automated (e.g., 152) trajectory and user-trained (e.g., 154) trajectory navigation may be configured based on a variety of approaches, e.g., based on distance to nearest object/obstacle (e.g., 0.5 of the robot 140 dimension); user input (e.g., portion of the room may be designated for auto operation), mobile and/or fixed markers and/or beacons, and/or other approaches (Col. 31, Ln. 20-27)).
Szatmary does not explicitly disclose, “using a kinematics algorithm”, or “using the ICP algorithm”.
However, in the same field of endeavor, Zhu discloses:
…using an iterative closest point (ICP) algorithm (Zhu: [ABS],[0009]);
…using a kinematics algorithm (Zhu: [ABS],[0004], [0006], [0008], [0020])…
…for the benefit of optimizing SLAM.
Szatmary teaches a basin zone. Zhu informs Szatmary of use of an ICP algorithm. Thus, is capable of the intended use of using an ICP inside of a basin zone.
Szatmar in view of Zhu both disclose inertial measurement (IMU) for navigating an area. Szatmar in view of Zhu both disclose mapping while navigating an area. Zhu specifically discloses 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Szatmary to include ICP taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize SLAM.

REGARDING CLAIM 22, Szatmary in view of Zhu remains as applied above to claim 21, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 23, Szatmary in view of Zhu remains as applied above to claim 22, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 24, Szatmary in view of Zhu remains as applied above to claim 21, and further, Zhu discloses, updating the localization to the second waypoint further comprises comparing the received image data with stored image data of the waypoint map, the stored image data associated with the second waypoint (Zhu: [ABS], [0009]).
In this case, "An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method" is interpreted as "updating, by the data processing hardware, a localization to the second waypoint of the waypoint map by the ICP algorithm based on the received image data." Specifically, "simultaneous localization and .

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary (US 9717387 B1) Zhu in view of (CN 108052103 A) as applied to claim 5 above, and further in view of Kaushal (WO 2007051972 A1).

REGARDING CLAIM 6, Szatmary in view of Zhu remain as applied above to claim 5,  and further, Szatmary also discloses, identifying, by the data processing hardware, neighboring waypoints to the given waypoint (Szatmary: (Col. 4, Ln. 44-46), (Col. 31, Ln. 8-15)); determining, by the data processing hardware, whether the three-dimensional points of the collection of three-dimensional points correspond to a visual edge of an image represented by the three-dimensional point cloud data (Szatmary: (Col. 37, Ln. 58-65), (Col. 26, Ln. 20-30)); and associating, by the data processing hardware, with the given waypoint the three-dimensional points of the collection of three-dimensional points that correspond to the visual edge of the image represented by the three-dimensional point cloud data (Szatmary: (Col. 37, Ln. 58-65), (Col. 26, Ln. 20-30), (Col. 31, Ln. 5-7)).

However, in the same field of endeavor, Kaushal discloses: [ABS]…
… for the benefit of detecting environment features to create a summary map of an environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Szatmary to include identifying three-dimensional points of the given waypoint and the neighboring waypoints taught by Kaushal. One of ordinary skill in the art would have been motivated to make this modification in order to detect environment features to create a summary map of an environment.

REGARDING CLAIM 16, Szatmary in view of Zhu remain as applied above to claim 15, and further, limitations and motivations addressed, see claim 6 supra.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Szatmary (US 9717387 B1) and Zhu (CN 108052103 A).
 
REGARDING CLAIM 26, Silva discloses, a body; legs coupled to the body and configured to drive the robot about an environment (Silva: [FIG. 2] a body; legs coupled to the body and configured to drive the robot about an environment can be observed.); data processing (Silva: [FIG. 1 (102, 110)] data processing hardware in communication with the legs can be observed.); and memory hardware in communication with the data processing hardware (Silva: [FIG. 1 (104, 102)] data processing hardware in communication with the legs can be observed).
Silva does not explicitly disclose, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving image data of an environment about a robot maneuvering in the environment; executing a traversal path from the first waypoint of the waypoint map to a second waypoint of the waypoint map.
However, in the same field of endeavor, Szatmary discloses: The instructions may be executable by a processor to perform a method of operating a robotic appliance apparatus (Col. 3, Ln. 14 - 16);
In some implementations of robotic navigation in an arbitrary environment, the sensor component 106 may comprise a camera configured to provide an output comprising a plurality of digital image frames (Col. 9, Ln. 48-51);
The input signal may comprise a sequence of images and/or image frames (Col. 8, Ln. 43-44);
During operation, control process of the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (Col. 31, Ln. 8 - 10)…
…for the benefit of learning approaches to and from waypoints.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Silva to include path traversal taught 
Silva in view of Szatmary do not explicitly disclose, executing an iterative closest points (ICP) algorithm configured to localize to a first waypoint of a waypoint map based on the received image data; updating a localization to the second waypoint of the waypoint map by the ICP algorithm based on the received image data.
However, in the same field of endeavor, Zhu discloses:
…using an iterative closest point (ICP) algorithm (Zhu: [ABS],[0009]);
…using a kinematics algorithm (Zhu: [ABS],[0004], [0006], [0008], [0020])…
…for the benefit of optimizing SLAM.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Szatmary to include ICP taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize SLAM.

REGARDING CLAIM 27, Silva in view of Szatmary and Zhu remain as applied above to claim 26, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 28, Silva in view of Szatmary and Zhu remain as applied above to claim 27, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 29, Silva in view of Szatmary and Zhu remain as applied above to claim 26, limitations and motivations addressed, see claim 24 above (supra).

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 26 under 35 USC §112(a)  have been fully considered and are persuasive.  The rejection of claim 26 under 35 USC §112(a) has been withdrawn.

Applicant's arguments filed 11-22-2021 have been fully considered but they are not persuasive. The applicant has contended that the prior art combination of Szatmary (US 9717387 B1) in view of Zhu (CN 108052103 A) does not disclose “ when the robot is inside the basin zone, localization of the robot relative to the waypoint is determined using an iterative closest point (ICP) algorithm; and when the robot is outside the basin zone, localization of the robot relative to the waypoint is determined using a kinematics algorithm.” of claim 1. The examiner respectfully disagrees.
As cited above, Szatmary discloses a basin zone, localization, creating a node/waypoint for map building. Szatmary does not explicitly disclose, ICP or kinematics algorithm. However, Szatmary is informed by Zhu of these elements (see claim 1 above). Once Szatmary is informed of these additional elements, Szatmary is considered capable of the intended uses of these elements in/out of a specified zone/area. Additionally, it appears that the applicant is arguing against the references individually.  One cannot show nonobviousness by attacking references .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663